Citation Nr: 1548334	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May to July 1980, June 1991 to January 1992, and July to December 1996, and he served on active duty for training from August 6 to August 20, 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim in February 2014 and then denied it in July 2014.  However, in March 2015, the United States Court of Appeals for Veterans Claims (Court) issued an order which vacated that Board decision denying TDIU and remanded the case to the Board for further development.  

The Board notes that the Veteran was represented by Paralyzed Veterans of America (PVA) at the time that the Board denied his claim for TDIU in July 2014.  As noted above, in March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of TDIU and remanded matters to the Board for further action.  In April 2015, the Board advised the Veteran and Paralyzed Veterans of America that they had 90 days from the time of that letter to submit additional evidence or argument.  Then, the Veteran appointed attorney Lieberman to represent him later in April 2015.  He again appointed Paralyzed Veterans of America as his representative, without limitations, in June 2015.  However, in October 2015, he re-appointed attorney Kathy Lieberman as his representative.  September 2015 argument from her is already of record.  On remand and on return of the case to the Board, the Veteran and representative will have an additional opportunities to submit evidence and argument.  Given all of this, the Board concludes that there is no prejudice to the Veteran in remanding the claim to the RO at this time.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The parties to the March 2015 joint motion which the Court granted later that month agreed that the Board did not provide an adequate statement of reasons or bases as to how it found that the Veteran's ability to work part time constituted substantially gainful employment.  Specifically, they noted that the Board found that a March 2014 VA examination report showed that the Veteran could obtain and secure a part-time sedentary type of job with light duty precautions, for example, as a clerk, answering phones, etc.  Based on this, the Board found that the Veteran's service-connected cervical spine disability, left knee disability, left ankle disability, and tinnitus were not sufficiently incapacitating to prevent him from obtaining or maintaining substantially gainful employment.  However, the Board provided no analysis as to how the March 2014 VA examiner's finding that the Veteran could obtain a part-time job meant that he could secure and obtain substantially gainful employment.  The parties noted that substantially gainful employment excludes marginal employment, which exists when the earned annual income does not exceed the federally established poverty threshold.  For this Veteran who indicated in March 2013 that he has one dependent, that threshold would be $15,930 for 2015.  

In light of the problems identified in the joint motion for remand, the Board finds that remand for an interview of the Veteran by a vocational rehabilitation specialist is necessary, as indicated below.  Additionally, all additional evidence which has already been obtained since the Board's July 2014 decision should also be considered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to be interviewed by a vocational rehabilitation specialist who should consider the Veteran's 4 years of college educational background and work experience as a teacher, and render an opinion as to whether the Veteran would be precluded, due solely to his service-connected cervical spine, left knee, left ankle, and tinnitus disabilities, from securing and maintaining all forms of substantially gainful employment (employment with wages that exceed the poverty level, which was $15,930 for an individual with 1 dependent for 2015).  

2.  Thereafter, and then readjudicate the Veteran's pending claim in light of all additional evidence added to the record since the Board's July 2014 decision.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Any records that need to be translated from Spanish into English should be translated before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 	
	
	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112  (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

